Citation Nr: 9923122	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to March 
1961.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record indicates that the veteran failed to report for a 
hearing before the Board at the RO scheduled in April 1999.


FINDINGS OF FACT


1. In December 1994 the RO denied reopening the veteran's 
claim of entitlement to service connection for asbestosis.  
The veteran filed a timely notice of disagreement in March 
1995 and a statement of the case was issued that same 
month, but a substantive appeal was not filed within one 
year of the veteran being notified of the December 1994 
rating decision, or within 60 days of the issuance of the 
statement of the case.

2. Relevant evidence submitted since the December 1994 
decision includes private and VA medical records which are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.

3. The claim of service connection for asbestosis is 
plausible.  


CONCLUSIONS OF LAW

1. The December 1994 rating decision, which denied 
entitlement to service connection for asbestosis is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 20.1103 (1998).

2. Evidence submitted since the December 1994 rating decision 
in support of the veteran's application to reopen the 
claim for entitlement to service connection for asbestosis 
is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3. The claim of service connection for asbestosis is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Rating Decision

In December 1994 the RO denied reopening a claim of 
entitlement to service connection for asbestosis.  The 
veteran filed a notice of disagreement and was provided a 
statement of the case in March 1995, but did not file a 
substantive appeal.  Therefore, the December 1994 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104, 20.1103, 20.302 (1998).

The Board notes that evidence considered in the December 1994 
and prior rating decisions included service medical records 
which were negative for any pulmonary disability, VA 
outpatient records including unremarkable chest x-rays and 
negative pulmonary function tests from 1985, and a January 
1990 triage assessment including a wet reader test that found 
no definite infiltrates.  An April 1985 application for 
compensation noted that the veteran had asbestos exposure 
from 1960 to 1966.

Private medical records were also of record at the time of 
the December 1994 rating decision.  A July 1988 x-ray showed 
bilateral lateral smooth chest thickening, but it  could not 
be determined whether it was fatty infiltration or plaquing 
caused by asbestos.  An August 1988 supplemental internal 
medicine report acknowledged the difficulty in distinguishing 
between fatty infiltration and pleural plaquing but stated 
that the veteran's overall clinical presentation and history 
suggested pleural plaquing due to asbestos exposure.

A September 1988 report prepared by H.S., M.D. was submitted.  
Based on history provided by the veteran he characterized 
asbestos exposure during service as heavy but intermittent.  
The report also described other industrial exposures.  Chest 
x-rays showed thickened pleura and bilateral plaquing.  The 
lungs showed very early changes consistent with fibrosis and 
small regular opacities, primarily in the lower fields.  It 
was the opinion of H.S., M.D. that the veteran had pulmonary 
asbestosis.

A January 1990 report prepared for the Worker's Compensation 
Appeals Board also reviewed the veteran's history and 
outlined occupational asbestos exposures.  The diagnosis 
provided was probable pulmonary asbestosis, although 
interpretation of x-rays was difficult due to the obesity of 
the veteran.

A radiology report from St. Mary Medical Center dated in 
April 1994 showed no active disease and no change since 1992.

Also of record were two VA examinations.  The September 1987 
VA examination found no evidence of active pulmonary 
disability as related to asbestosis.  X-rays from the 1994 
examination showed a "constellation" of findings suggesting 
changes which could be related to asbestos exposure.  It was 
added that other conditions could simulate similar findings 
and that no obvious pleural calcification or plaque were 
identified.


Evidence Submitted After December 1994

January 1995 correspondence from M.M., M.D. stated that the 
veteran had been under his care since May 1990.  He stated 
that the veteran gave a history of asbestos exposure, that 
chest x-ray was abnormal with evidence of pleural thickening 
and that pulmonary function tests showed results which met 
the criteria for pulmonary asbestosis.

A pulmonary function test from February 1997, as interpreted 
by M.M., M.D. indicated that spirometry was not improved 
post-bronchodilator and found moderate chest restriction.  A 
January 1998 report of a CT scan from St. Mary Medical Center 
was also submitted.  The impression was mild, non-specific 
markings in the right upper lobe, probably due to scarring 
and mild right lateral pleural thickening without 
calcification.  A pulmonary function test from February 1998, 
reviewed by J.D., M.D. is interpreted as, "mild obstruction 
and [illegible] impairment."  A VA administered pulmonary 
function test found a pattern that suggested restrictive 
ventilatory dysfunction.

Also submitted was a June 1998 letter from J.D., M.D. which 
stated that the veteran had been treated for pneumonia, 
chronic bronchitis, hemoptysis, chest pain and asbestosis.  
According to medical and service history provided by the 
veteran, the asbestos exposure occurred during service from 
1960 through 1966.  H.M., M.D. also provided a June 1998 
letter which stated that the veteran provided a long history 
of exposure to asbestos which began during service from 1960 
to 1966, and that chest x-rays showed changes consistent with 
asbestosis.

A duplicative report from H.S., M.D. was also submitted.


Analysis

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled. 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc);  see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In this case, evidence submitted since the denial to reopen 
the veteran's claim in December 1994 included the statements 
of J.D., M.D., which provided a history of treatment for 
asbestosis, and H.M., M.D., which cited findings of changes 
compatible with asbestosis.  These records each describe 
exposure to asbestos in service, the former report suggests 
that asbestos exposure was exclusively during service.  This 
information bears directly and substantially upon specific 
matters under consideration.  The Board finds that the 
information added to the record is "new" since it was not 
available for review in December 1994, and is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the clinical evidence added to the record is 
"new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

The Board further finds that, in light of the new and 
material evidence submitted since the December 1994 rating 
decision, the veteran's claim is well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, based upon newly 
submitted evidence, the veteran has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for asbestosis.  
To this extent, the claim is allowed.


REMAND

In light of the fact that the Board has reopened the 
veteran's claim and found it well-grounded, additional 
development is warranted.  

In McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in Department of Veterans 
Benefits Circular 21-88-8 (DVB Circular), dated May 11, 1988.  
The DVB Circular was subsequently rescinded and the basic 
guidelines are now found in the current version of M21-1, 
Part VI, para. 7.21.  The guidelines provide that cancers of 
the lung, asbestosis, pleural and peritoneal disorders are 
among the disorders that have been associated with asbestos 
exposure.  See also Ennis v. Brown, 4 Vet. App. 523, 527 
(1993).  The development guidelines note that many people 
with asbestos-related diseases have only recently come to 
medical attention because the latent period varies from 10 to 
45 or more years between first exposure and development of 
disease.  A determination must be made as to whether or not 
military records demonstrate evidence of asbestos exposure in 
service and if there is pre- service and post-service 
evidence of occupational or other asbestos exposure.  See 
also M21-1, Part III, para. 5.13.

The record indicates that veteran's military duties included 
being a motor vehicle mechanic and the veteran has stated 
that he was exposed to asbestos while working on brakes.  The 
record also indicates that the veteran was exposed to 
asbestos as a shipyard worker before and after service.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who treated him for any lung disorder, 
since his separation from active 
service.  The veteran should also be 
asked to identify sources of medical 
treatment for lung disorders prior to 
service, if any.  After obtaining the 
appropriate release(s) for medical 
information, the RO should request all 
records likely to be available which 
have not been previously obtained and 
associate them with the claims folder.

The RO should indicate in seeking 
these records that the films [or 
reports thereof] of all chest 
radiographs and reports of any 
pulmonary function tests obtained 
during any inpatient or outpatient 
evaluation of the veteran's 
respiratory disorder which are 
available should be forwarded to the 
VA with any other records.
2. The RO should ask the veteran to 
provide any additional information he 
may have regarding any claim for lung 
disorders with any former employer.  
The veteran should identify any other 
source that may provide such 
information.  Thereafter, the RO 
should seek to obtain any records 
identified by the veteran.

3. Then, the veteran should be scheduled 
for an examination by a specialist in 
respiratory diseases, if available, to 
determine the nature, extent, onset 
and etiology of any respiratory 
disability found.  The specialist 
should be requested to review the 
claims file and provide an opinion as 
to whether any respiratory disability 
found may be dissociated from the 
claimed exposure to asbestos during 
service.  The examiner should also 
comment on the relative significance 
of any confirmed exposure to asbestos 
other than in service, in the 
development of any respiratory 
disorder found.  A complete rationale 
should be offered for all opinions and 
conclusions expressed.

4. Thereafter, the RO should undertake 
any other indicated development and 
insure that the development requested 
by this remand is completed.  The RO 
should make a determination about any 
asbestos exposure that the veteran may 
have had during service.  The RO 
should also insure that any 
examination obtained includes the 
requested opinions and is otherwise 
adequate for adjudication purposes.  
If not the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

5. The RO should then readjudicate the 
appellant's claims of entitlement to 
service connection for asbestosis.  
The decision should include 
consideration of 38 C.F.R. § 3.303(d) 
(1998), and the pertinent guidelines 
in M21-1, as applicable, including 
Part VI, para. 7.21.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


